Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s response filed 01 April 2022 has been received and entered.  Claims 17-18, 21, 25, 27-28 and 33 have been amended and claims 1-16, 19-20, 23-24, 26 and 29-32 have been canceled.  Claims 17-18, 21-22, 25, 27-28 and 33 are currently pending in the instant Office action.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 01 April 2022 have been fully considered but are not deemed to be persuasive.

Election/Restrictions
Newly submitted claim 33 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 33 is now directed to a method of treatment.  However, Applicant originally elected the purpose of the method to be for diagnosing congestion or assessing or monitoring the extent of congestion in a subject.  The claims examined were directed to a method for preparing a sample.  Methods of preparing a sample for the purpose of diagnosis are distinct from a method of treatment which is now presented in claim 33.  This claim is also distinct from what was previously presented before when claim 33 was dependent on claim 17, directed to a method of preparing a sample with a further limitation of administering an intervention or therapy.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 33 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Applicant argues at page 7 of the response that claim 33 has been rewritten ad an independent method of treatment claim to avoid the §112 rejection of the claim for new matter.  However, the amendment has resulted in the claim being withdrawn from consideration as the claim is clearly directed to a method of treatment which is distinct from a method of preparing a sample, which is the invention that was presented for examination.

Drawings
The drawings are still objected to because Figure 3 is not clear.  Applicant asserts that the grey scale was enhanced, however, this did not resolve the issue.  See screen shot of figure below.  The text is blurry and it is not clear which line is which.

    PNG
    media_image1.png
    444
    462
    media_image1.png
    Greyscale

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Nucleotide and/or Amino Acid Sequence Disclosures
	Applicant failed to address the noted compliance issues with the Sequence Rules in the previous Office action.  Any future response which does not address this issue will be considered non-responsive.
The specification and the claims contain references to Sequence identifiers which do not comply with the Sequence Rules.  37 CFR 1.821(d) states:
Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

The specification uses a format of “SEQ ID No.” which has a period, does not use all capitals and does not use a colon as well as “SEQ ID No.:” which has a period and does not use all capitals (see at least page 8 of the specification).  The claims also fail to comply as the format of "SEQ ID No.:” is used which has a period and does not use all capitals.  The application is not compliant with the Sequence rules because reference to sequences must be made to the sequence by use of the sequence identifier “preceded by “SEQ ID NO:”” (note…no period, all capitals, use of a colon).  Appropriate correction of all references to Sequence identifiers in the specification, including the claims, is required.

Specification
The abstract which was submitted on 01 April 2022 is objected to because it does not use the proper format for referencing a Sequence identifier.  37 CFR 1.821(d) requires the format of “SEQ ID NO:” followed by the number of the sequence identifier.  Correction is required.

Claim Objections
The claims 17, 18, 22 and 25 are objected to because it does not use the proper format for referencing a Sequence identifier.  37 CFR 1.821(d) requires the format of “SEQ ID NO:” followed by the number of the sequence identifier.  Correction is required.
Claim 25 is objected to because it is grammatically incorrect.  “[w]herein said threshold is for plasma mature ADM-NH2 to SEQ ID NO:4 is 100 pg/ml …”.  The “is” immediately following “threshold” should be deleted.  Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 is directed to a method of preparing a sample which provides a bodily fluid from a subject and a binder that binds to ADM wherein the level of ADM in the bodily fluid is above a predetermined level and wherein the method also includes receiving various inputs with regard to congestion score determination.
Claim 28 is directed to the method of claim 17, additionally comprising preparing a second sample of bodily fluid from the subject and at least one binder that binds to ADM and wherein the level of ADM is lower than the level in the original sample from the subject.  Applicant asserts that support for claim 28 is found in Example 9 of the specification.  However, Example 9 does not support the current claim as the methodology in the example takes samples at different time points which are days apart.  The instant claim does not have any limitations with regard to when the bodily fluid is taken from the subject.  In fact, the claim could encompass the same bodily fluid as the term “second” is only referencing the sample and the sample is a combination of bodily fluid from the subject and at least one binder.  Therefore, the claim as currently drafted is considered new matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 21-22, 25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Gegenhuber et al. (J. Cardiac Failure  13(1):  42-49, 2007) as evidenced by Morgenthaler et al. (Clin. Chem.  51(10): 1823-1829, 2005) or Ng et al. (U.S. Pat. No. 9,012,151) or Bergmann et al. (U.S. Pat. Pub. 2010/0159474) or Bergmann et al. (WO 2014/147153A1) in view of Ambrosy et al. (Eur. Heart J. 34:  835-843, 2013) and in light of Gheorghiade et al. (Eur. J. Heart Failure  12:  423-433, 2010).
Gegenhuber et al. teach a method of preparing a sample comprising providing a bodily fluid from a subject (see page 43, column 2, paragraph 3) and a binding that binds to a region within the amino acid sequence of Pro-Adrenomedullin (see page 43, column 2, paragraph 3), wherein the Pro-Adrenomedullin is MR-proADM and wherein the level of Pro-Adrenomedullin in the bodily fluid obtained from the subject is above 0.5 nmol/L (see Table 4, 2nd and 3rd Tercile values).  The immunoassay used by Gegenhuber et al. was referenced as being from Morgenthaler et al.  Morgenthaler et al. disclose the measurement of midregional pro-adrenomedullin in plasma with an immunoluminometric assay using a binder (antibody) that binds at least 5 amino acids (see Figure 1 at page 1824).  Gegenhuber et al. teach that the patients (subjects) were seen in the emergency department of the St. John of God Hospital for acute destabilized heart failure and blood samples were taken in this setting (see column 1-2 at page 43).  
	Ng et al. teach a method of preparing a sample comprising providing a bodily fluid obtained from a subject and a binder that binds to at least 5 amino acids of Pro-Adrenomedullin.  The MR-pro-ADM assay is described at column 7, lines 5-25 which indicate that the antibody was generated to a peptide of amino acids 83-94 and that the assay uses plasma.  The subjects were patients who were readmitted with heart failure and had MR-proADM levels of 1.10 nmol/L (see column 9, lines 13-30).  Ng et al. teach preparing a second sample from the subject as patients who were readmitted were previously admitted were sampled (claim 28).
Bergmann et al. (‘474) teach a method of preparing a sample comprising providing a bodily fluid [0044] obtained from a subject and a binder that binds to at least 5 amino acids of Pro-Adrenomedullin [0057].  Bergmann et al. teach measuring the amount of adrenomedullin with an antibody ([0055]-[0060])wherein the pro-adrenomedullin or fragments is at least 5 amino acids [0057].  The subject is a patient who has acute heart failure and that acute heart failure can either be new onset AHF or acute decompensated HF (see [0010] and [0049]).  Bergmann et al. also teach MR-proADM that comprises amino acids 45-92 of preproADM (corresponding to SEQ ID NO:3 of the instant application) and that the levels in the sample are 0.5-5.0 pmol/L and most preferably 1.985 nml/L for MR-proADM (see [0064] and Figures 2 and 9).  
Bergmann et al. (‘153) teach a method of preparing a sample from a patient who has been diagnosed with acute heart failure (Example 8 at page 34) comprising a bodily fluid and a binder that binds to pro-adrenomedullin of at least 5 amino acids (see page 6) wherein the level of pro-adrenomedullin is above 50 pg/ml for ADM-NH2, 0.5nmol/L for MR-proADM and 85 pmol/L for CT-proADM.  Because the patients have heart failure and Bergmann et al. teach that ADM levels for patients with heart failure are above the recited thresholds, the method of Bergmann et al. to prepare the samples would necessarily have the levels recited in the instant claims, absent evidence to the contrary.  Bergmann et al. teaches preparing the sample at admission to a hospital and monitoring to evaluate the response to therapeutic measures taken (see page 30, last paragraph).  While Bergmann et al. does not explicitly state to prepare a second sample from a patient, the teaching of preparing the sample at admission to the hospital and monitoring to evaluate the response to therapeutic measures taken implicitly instructs that additional sampling and preparing samples would necessarily occur because measuring ADM levels is used to evaluate subjects with heart failure (claim 28).
The teachings of Gegenhuber et al., Ng et al., Bergmann et al. (‘474) and Bergmann et al. (153’) are provided above.  Neither Gegenhuber et al. nor Ng et al. teach providing a congestion score or stratifying subjects into groups of grades of congestion. 
	Ambrosy et al. teach that signs and symptoms of congestion are the most common cause for hospitalization for heart failure.  Ambrosy et al. provide a grading scale for assessing signs and symptoms of congestion which include orthopnoea, jugular venous distension and oedema (see Table 1 at page 837) as well as creating a composite congestion score (Figure 1) to evaluate patients suffering from heart failure.  Ambrosy et al. also disclose stratifying subjects into groups of grades of congestion (see page 839, paragraph 2 (responders, partial-responders and non-responders) and Tables 3-4).  Ambrosy et al. teach that subjects who are admitted for heart failure are administered interventions or therapy for the heart failure and congestion which drove the patients to the hospital (see page 837, column 2, final paragraph “clinical congestion improved rapidly and dramatically in response to standard therapy”).  While Ambrosy et al. does not define “standard therapy”, Gheorghiade et al. teach that therapy for congestion in heart failure is directed to removing excess intravasulcar and extravascular fluid and includes diuretics, ultrafiltration, vasopressin antagonists, adenosine antagonists, beta-blockers, ACE inhibitors, aldosterone receptor antagonists and cardiac resynchronization therapy (see paragraph spanning pages 424-425).  Ambrosy et al. suggest that assessing and grading congestion during hospitalization and pre-discharge should be employed to guide therapy and discharge decision making (see page 842, column 1, paragraph 1).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to include steps of providing a congestion score (claims 17-18) and stratifying subjects into groups of grades of congestion (claim 21) to the method of preparing a sample of any one of Gegenhuber et al. or Ng et al. or Bergmann et al. (‘474) or Bergmann et al. (153’) because the method of all four references is evaluating a sample from subjects with heart failure and the steps taught by Ambrosy et al. are applicable when treating/assessing an individual with heart failure.  One of ordinary skill in the art would be motivated to include the various additional steps taught by Ambrosy et al. because Ambrosy teach that such steps would assist in guiding therapy.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent evidence to the contrary. 

Response to Arguments
	Applicant’s arguments filed 01 April 2022 asserts that none of the references cited teach the features in claims 20, 21, 28 or 33.  Applicant’s argument has been fully considered but is not found persuasive.
Claim 33 is not included in the grounds of rejection because it has been amended to a distinct method which is non-elected by original presentation.
With regard to the limitations previously presented in claim 20 and now incorporated in claims 17-18, the grounds of rejection have been modified from 102 to 103 to reflect that the limitation previously presented in claim 20 was not found in the base references.  
Applicant argues that Ambrosy et al. teach composite congestion scores but the biomarkers taught by Ambrosy et al. are BNP and NT-proBNP.  Applicant asserts that the current application provides a comparison between BNP and bio-ADM and shows that bio-ADM is superior.  Applicant concludes that the claimed method is not only distinct but measurably superior to the teachings of Ambrosy et al. either alone or in combination with the other cited prior art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Ambrosy et al. was cited for the teaching of congestion scores and not for biomarkers.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “superiority”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims are directed to “a method for preparing a sample”.  It is not clear how any discussion in Ambrosy regarding BNP as a biomarker has any relation to the current method “for preparing a sample” of bodily fluid from a patient and a binder of ADM.  Applicant’s reference to “a comparison between BNP and bio-ADM” and showing that “bio-ADM is far superior” is inconsistent with the current claims directed to preparing a sample.  Lastly, the rejection is based on a combination of references which do not necessarily require incorporation of all the teachings from said references.  Applicant’s comments regarding avoiding BNP and NT-proBNP are noted but not relevant to the claims or the rejection above.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647